DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “attached” feature of claims 1 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claims 1 and 9, the recitation “a semi-hemispherical body attached to the rim” renders the claim vague and indefinite because this recitation implies the cup to be a separate structure connected or joined to the rim.  Applicant’s drawings show the rim to be the distal end surface of the hemispherical cup. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meridew et al. (US 20130204388 A1).
Regarding claims 1, 4 and 9, Meridew et al. disclose a cup or trial liner 60 (Figs. 7-10) including:  a rim and a semi-hemispherical body defined by a concave inner wall 64 and a convex outer wall 62 and an interior wall extending between the inner wall and outer wall, the inner wall defining an opening at the apex of the semi-hemispherical body, the semi-hemispherical body adapted to deflect and modify the opening by means of an insert 68 made of flexible material when a screw is placed inside the opening accept the head inside the opening (Figs. 7-10 and paras [0032]-[0038]).
Regarding claims 7 and 17, Meridew et al. disclose an additional interior wall defined by slot 66, the additional interior wall extending between the inner and the outer wall of liner 60 (Fig. 7 and para [0033]).  The slots are capable of receiving a suitably sized and shaped forceps, if used to position the trial cup or liner. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meridew et al. (US 20130204388 A1). 
Regarding claims 2 and 12, Meridew et al. disclose the fastening screw 70 to be a bone screw.  In a related embodiment (para [0028]), Meridew et al. disclose the screw to be made of titanium.  It would have been obvious to one having ordinary skill in the art to have constructed screw 70 of titanium for the predictable result of biocompatibility wherein titanium is the second material which is harder than the first polymeric material of flexible insert 68 (para[0035]). 
Regarding claims 3 and 13, Meridew et al. disclose insert 68 to be constructed of a polymeric material (para [0035]).

In the alternate, claims 1-5, 7-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (US 20130325139 A1) in view of Auxepaules et al. (US 20050060040 A1). 
	Regarding claims 1, 9, Steiner et al. disclose a provisional or trial liner and provisional cup or shell assembly for use in hip arthroplasty including: a liner 101 having a rim or distal surface or border; a semi-hemispherical body having a concave inner wall and a convex outer wall (Fig. 3); and an opening at the apex of the semi-hemispherical body, the opening configured to receive a screw 104 (Figs. 1-5 and paras [0033]-[0059]).
	Regarding claims 4-5, 14 and 15, Steiner et al. disclose a threaded opening defining female threads or grooves engaging male barbs or threads of screw 104 (Figs. 1-4 and para [0044]).

	Regarding claims 7 and 17, Steiner et al. disclose liner 101 to have grooves 140, each groove 140 defining “one or more additional interior walls extending between the inner wall and the outer wall” wherein the grooves 140 are capable of receiving a suitably shaped forceps, if used to seat the liner by applying additional torque to the liner (Fig. 4 and para [0047]).  
	Regarding claims 8 and 18, Steiner et al. disclose tabs or keys 105 that extend outwardly from the outer wall around a circumference of the trial liner, the keys engaging corresponding scallops or slots 114 in trial shell 112 (Figs. 1 and 5 and para [0040]).
	Steiner et al. disclose the trial liner to be made of any biocompatible material but does not explicitly disclose the trial liner to be constructed of a resilient or deformable material. 
Auxepaules et al. disclose the liner of a prosthetic acetabular cup assembly to be constructed of a resilient or deformable material so that a bearing head is snap fit into the bearing insert (para [0015]).
Therefore, it would have been obvious by one of ordinary skill in the art that applying the known technique of constructing a bearing liner of a resilient material, as taught by Auxepaules et al., to the Steiner et al. would have yielded predictable results, i.e., improved engagement between the bearing head and the bearing liner by enabling a snap fit. 
The recitation “adapted to deflect and modify the opening, when pressed against a head of a screw, to accept head of the screw within the opening” is met by the combination of Steiner et al. and Auxepaules et al. due to the trial liner being constructed of a resilient or deformable material.  Claims 1 and 9 do not recite any specific structure to distinguish over the combination. 

Claim 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (US 20130325139 A1) and Auxepaules et al. (US 20050060040 A1) further in view of Pappas et al. (US 4955919).

It is well known to secure acetabular shells to bone utilizing metal screws, as evidenced by Pappas et al., to enable permanent fixation. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized metal screws, as taught by Pappas et al., to secure the shell and liner of the combination of Steiner et al. and to bone, because it was well known to use metal screws to secure acetabular shells to bone. 

In the alternate, claims 1-5, 7-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (US 20130325139 A1) in view of Servidio et al. (US 20070106392 A1). 
	Steiner et al. disclose a provisional or trial liner and provisional cup or shell assembly for use in hip arthroplasty including: a liner having a rim or distal surface or border; a semi-hemispherical body having a concave inner wall and a convex outer wall (Fig. 3); and an opening at the apex of the semi-hemispherical body, the opening configured to receive a screw 104 (Figs. 1-5 and paras [0033]-[0059]).
	Regarding claims 5-6, 14 and 15, Steiner et al. disclose a threaded opening defining female threads or grooves engaging male barbs or threads of screw 104 (Figs. 1-4 and para [0044]).
	Regarding claims 10-11, Steiner et al. disclose a trial shell 112 (Fig. 1) having a threaded apical opening. 
Regarding claims 7 and 17, Steiner et al. disclose liner 101 to have grooves 140, each groove 140 defining “one or more additional interior walls extending between the inner wall and the outer wall” wherein the grooves 140 are capable of receiving a suitably shaped forceps, if used to seat the liner by applying additional torque to the liner (Fig. 4 and para [0047]).
	Regarding claims 8 and 18, Steiner et al. disclose tabs or keys 105 that extend outwardly from the outer wall around a circumference of the trial liner, the keys 
	Steiner et al. disclose the trial liner to be made of any biocompatible material but does not explicitly disclose the trial liner to be constructed of a resilient or deformable material. 
Servidio et al. disclose the liner of a prosthetic acetabular cup assembly to be constructed of a flexible material so that respective lobes of the liner can be press fit into corresponding scallops of a shell (para [0036]).
Therefore, it would have been obvious by one of ordinary skill in the art that applying the known technique of constructing a bearing liner of a flexible material, as taught by Servidio et al., to the Steiner et al. system would have yielded predictable results, i.e., improved engagement between the bearing liner and the shell by enabling a more secure press fit connection between the liner and the shell.
The recitation “adapted to deflect and modify the opening, when pressed against a head of a screw, to accept head of the screw within the opening” is met by the combination of Steiner et al. and Servidio et al. due to the trial liner being constructed of flexible material.  Claims 1 and 9 do not recite any specific structure to distinguish over the combination of Steiner et al. and Servidio et al. 

Claim 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (US 20130325139 A1) and Servidio et al. (US 20070106392 A1) further in view of Pappas et al. (US 4955919).
Steiner et al. and Servidio et al. disclose all elements of the claimed invention except for constructing the screw of metal, a second material harder than the first polymeric material of the liner.
It is well known to secure acetabular shells to bone utilizing metal screws, as evidenced by Pappas et al., to enable permanent fixation. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized metal screws, as taught by Pappas et al., to secure the shell and liner of the combination of Steiner et al. and to bone, because it was well known to use metal screws to secure acetabular shells to bone. 
Response to Arguments
Applicant's arguments have been fully considered and are addressed in this office action. 
Applicant’s arguments with respect to the rejection of claims 1 and 9 under 35 USC 112(b) are not persuasive.  The recitation “semi-hemispherical body attached to the rim” implies the cup to be connected or joined to the rim.  Applicant’s drawings show the rim to be the end surface or border of the hemispherical cup, an intrinsic feature of the hemispherical cup. 
New grounds of rejection have been made in this office action. 
Non application of prior art to claims 6 and 16 indicates allowable subject matter provided the rejections made in this office action are overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












November 19, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775